             Case 3:19-cv-00846-AVC Document 1 Filed 06/03/19 Page 1 of 5



                          UNITED STATES DISTRIGT COURT
                                                                                     FILf,N
                            DISTRICT OF CONNEGTIGUT                              :'ll :,j'l -J n i2' [2
                                         COMPLAINT FORM                         US   iiiSiiiif   í C0URT
                                                                                     i"ii\RTf,0nD CT


 David Madins




Full name(s) of Plaintiff(s)
(Do not use ef a/,)

                                                       case    no.3"
         V                                                         (To be sup          by the Court)

FCA US LLC (Chrysler)




Full names of Defendant(s)
(Do not use ef al.)



     David Martins                         A. PARTIES         Connecticut
1                                           is a citizen of                                      who
              (Plaintiff)                                              (State)
presently resides at 13 17 East Street Apt-520. New Britai n, Connecticut 060S3-2584
                             (mailing address)

                 FCA US LLC (Chrysler)                                    Michigan
2.   Defendant                                          is a citizen of
            (name of first defendant)                                           (State)
whose address is1000 Chrysler Drive. Auburn    Hi lls, Michigan 48326-27 66
         Case 3:19-cv-00846-AVC Document 1 Filed 06/03/19 Page 2 of 5




                 N/A                                                      N/A
3.   Defendant                                          is a citizen of
                 (name of second defendant)                                     (State)
                       N/A
whose address is


(lf more space is needed to furnish the above information for additional defendants,
continue on a blank sheet which you should label "4. PARTIES." Be sure to include
each defendant's identity and complete address.)


                                      B. JURISD¡CTION
 The jurisdiction qf this court is invoked pursuant to: (list statute(s))
Gen Stat g Sec.42-184,Sec. 42-179,Sec.42-l83,Sec. 42-261et seq; Sec.42a-2-313,Sec. 42a-2-314

Gen Stat g 52-572m et seq under sections Sec. 52-240b; Gen Stat $ Sec. 42a-2-315, 42-260, 42-261




                                  C. NATURE OF THE CASE

BRIEFLY state the background of your case.
 During the summer of 2013, the plaintiff purchased a new 3.6 liter 2013 Rubicon Jeep
 (1Oth Anniversary Edition). On September 1 , 2018 - the plaintiff arrived at a business,
 parked the Jeep and set the emergency-brake. Afterwards, the plaintiff put the Jeep in-
 gear and turned engine off. While the plaintiff was inside the business lobby, he noticed
 that the Jeep started to roll backward onto a busy roadway (Berlin Turnpike). The Jeep
 quickly gained speed in the direction of the busy roadway, and the plaintiff desperately
 attempted to stop the Jeep, before it could roll-away continuously, and cause injuries or
 fatalities. The Jeep finally came to an abrupt stop, after crashing into an electrical
 utilities pole at the curb-side. As a consequence of the desperate and unsuccessfully
 attempt to stop the vehicle, the plaintiff was struck by his 2013 Jeep Wrangler. As a
 result of the 2013 Jeep Wrangler emergency/parking brake failure, the plaintiff suffered
 severe damage to his left leg - requiring immediate emergency medical attention
 (Achilles lntrasubstance Tear). The 2013 Jeep Wrangler Rubicon was being operated
 under normal GVWR loading conditions (5975 lbs.) as specified by the manufacturer.
 Also, the Jeepwas parked facing an Uphill incline of 11.4o/ot2o/ograde (6.5" Degree).
  Under normal GVWR loading conditions, the Parking Brake System must be capable of
  holding the vehicle stationary on a 20o/o grade (1 1 .3' Degree) to the limit of traction on
  braked wheels for 5 minutes. This rule applies for both instances, were the vehicle is
 facing Uphill or Downhill directions in accordance with United States requirements:
  FMVSS No. 135 rules and standards. The plaintiff has made phone-calls to FCA US
  LLC ("Chrysler"). ln addition, a complaint letter was mailed to Chrysler Assistance
  Center explaining the problem, and seeking a resolution. Consequently, the plaintiff has
  not received an adequate response, to no-reply from Chrysler. (See also Exhibit: A.)

                                                  2
            Case 3:19-cv-00846-AVC Document 1 Filed 06/03/19 Page 3 of 5




                                      D. CAUSE OF ACTION

I allege that the following of my constitutional rights, privileges, or immunities or my
rights under a federal statute have been violated and that the following facts form the
basis of my allegations: (lf more space is needed to explain any allegation or to list
additional supporting facts, continue on a blank sheet which you should label "D.
CAUSE OF ACTION.")

Claim l:
        -   Conn Unfair Trade and Practice (CUTPA) Act Sec 42-184, Sec 42-179,Sec 42-183

42a-2-313;Breach of implied warranty of merchantability Sec. 42a-2-314,Breach of implied warranty of

fitness Gen Stat. Sec. 42a-2-315; Breach of express warranty Gen Stat. Sec. 42-260 ,42-261 et seq.


Supporting Facts: (lnclude all facts you consider important, including names of persons
involved, places, and dates. Describe exactly how each defendant is involved. State
the facts clearly in your own words without citing legal authority or argument.)
The accident occurred on December 1, 2018. The Jeep was parked at a business lot,
located on 1680 Berlin Turnpike, Wethersfield CT 06109. The 2013 Jeep Wrangler
underwent a multi-point inspection and diagnostic - at Gengras Chrysler-Jeep
dealership. The inspection was performed by a dealership certified mechanic. The
inspection confirmed that the emergency/parking brakes would not hold the vehicle
while engaged, in accordance to normal conditions and application of break-torque to
rear-wheels. (See also Exhibit: B.)
The plaintiff alleges that defect of the emergency-brakes, and performance failure is a
breach of manufacturer's lmplied Warranties (5 years, 100,000 miles). The failure
mileage, for the 2013 Jeep Wrangler was 46,600 miles. The plaintiff alleges that Jeep
does not meet specific United States requirements: FMVSS No. 135 rules and
standards. (See also Exhibit: C.)
The plaintiff provides primary source evidence from Jeep Wrangler consumer
complaints, provided by the National Highway Traffic Safety Administration (NHTSA).
The complaints consists of 48 similar incidents to the plaintiff's vehicle emergency-
brake failure, and propensity of premature e-brake failures for Jeep Wranger Models.


              Punitive damages for disregard of product safety General Statutes $ 52-572m et seq
Claim ll
Sec. 52-240b




Supporting Facts



                                                    3
        Case 3:19-cv-00846-AVC Document 1 Filed 06/03/19 Page 4 of 5



     The plaintiff alleges that his 2013 Jeep Wrangler accident, injuries and
     damages resulted therefrom were due, in whole to FCA US LLC (Chrysler)
     negligence, and failure to correct the emergency-brake system's widespread
     tendency for premature failures noted by (NHTSA) customer complaints.
     Also, the plaintiff alleges that FCA US LLC (Chrysler), had sufficient prior
     knowledge of Jeep Wrangler Models (2002-2017) e-brake defects (i.e., poor
     design or materials), and did not properly address customers concerns over
     emergency-brake failures, that still persists after the September 30,2002
     Recall Campaign Number: 02V041000 (Daimler Chrysler Recall: BO3ALSO).
     (See also Exhibit: D.)

     The plaintiff provides primary source evidence from National Highway Traffic
     Safety Administration (NHTSA) Jeep Wrangler consumer complaints. The
     plaintiff alleges that these complaints, shows Jeep Wragler's poor design and
     poor safety performance of emergency-brakes. (See also Exhibit: E.)




                                  E. REQUEST FOR RELIEF
        WHEREFORE, plaintiff demands: (state the relief you seek)
As a result of the alleged defective quality, and poor safety performance of his 2013 Jeep
Wrangler e-brake system, and resulting failure of the emergency parking - the plaintiff
claims monetary harm, as he was required to pay for medical costs and the repairs on
his vehicle, which he believes should have been covered under factory warranty. Also,
the plaintiff claims monetary compensation for pain and suffering due to the sustained
injuries. (See also Exhibit: A.) The plaintiff alleges that FCA US LLC (Chrysler) had
former knowledge of Jeep Wrangler Models (2002-2017) e-brake defects that could
result in a condition which is likely to cause death or serious bodily injury to the general
population.

The plaintiff requests a judgement, requiring FCA US LLC (Chrysler) to refund all costs
for repairs, medical bills, and compensatory damages for injuries suffered.



                                   F. JURY DEMAND


Do you wish to have a jury trial? Yes   YES       No
              Case 3:19-cv-00846-AVC Document 1 Filed 06/03/19 Page 5 of 5




Original signature of attorney (if any)                            aintiffs Orig            nature
dmart5l @hotmail.com                                             dmad51@hotmail.com

Printed Name                                                     Printed Name
                                                                 (David Martins) 1317 East Street Apt-520

                                                                 New Britain, Connecticut 06053-2584


()                                                                ()
   11^-- ^, ,r^ L,ll
¡\Ltvl  I lgy ù l\lll   ^ll-^^^ s99
                        qvvl          ^^-llv l^l^nl.rana
                                      ql     (vrvyr ¡vr rv        Dlain{ifPc frrll addrace anrl folenhnne
 ^

dmartSl @hotmail.com                                             dmartSl @hotmail.com

Email address if available                                        Email address if available




                        DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above act¡on, that he/she has read the above complaint and that the information
contained in                 true and correct. 28 U.S.C. S 1746; 18 U.S.C. S 1621

Executed at
                                                 us          on         J *^" o3 20 l1
                                                                       ( date )



                                                                  Pla     ntiffs         sig n     re




 (Rev.3/29116)




                                                             5
